        Case 2:18-cv-05623-MMB Document 235 Filed 02/24/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                  CIVIL ACTION

                      v.                             NO. 18-5623

NIKE, INC.

             ORDER RE CROSS-MOTIONS FOR SUMMARY JUDGMENT

       AND NOW, this 24th day of February, 2021 after careful consideration of Plaintiff

Lontex’s Motion for Partial Summary Judgment (ECF 188), Defendant Nike’s Response (ECF

201), Plaintiff’s Reply (ECF 218), for the reasons stated in the attached memorandum, it is hereby

ORDERED:

       1.      Plaintiff’s Motion for Summary Judgment is GRANTED IN PART AND

DENIED IN PART, as follows:

                  a. The Motion is GRANTED with respect to Nike’s fourteenth affirmative

                      defense (statute of limitations) as it relates to Counts I, II, III, and V;

                  b. The Motion is GRANTED with respect to Nike’s fourteenth affirmative

                      defense (statute of limitations) as that defense relates to infringement under

                      Count IV occurring only in the two years preceding the filing of this lawsuit;

                  c. The Motion is DENIED with respect to Nike’s fourteenth affirmative

                      defense (statute of limitations) as that defense relates to infringement under

                      Count IV occurring prior to the two years preceding the filing of this

                      lawsuit; and

                  d. The Motion is DENIED with respect to Nike’s fifteenth affirmative defense

                      (laches, waiver, acquiescence, and estoppel).



                                                 1
          Case 2:18-cv-05623-MMB Document 235 Filed 02/24/21 Page 2 of 2




        2.       After careful consideration of Defendant’s Motion for Summary Judgment (ECF

191), Plaintiff’s Response (ECF 203), and Defendant’s Reply (ECF 220), for the reasons stated in

the attached memorandum, it is hereby ORDERED that Nike’s Motion for Summary Judgment is

DENIED.

        3.       Reply briefs regarding the parties’ pending Daubert Motions shall be filed within

fourteen (14) days. Reference may be made to exhibits already submitted, but no new exhibits are

allowed. Counsel will be notified if oral argument is requested.

        4.       Plaintiff’s pretrial memorandum due no later than April 1, 2021.

        5.       Defendant’s pretrial memorandum due no later than April 15, 2021.

        6.       Final pretrial telephone conference will be scheduled the week of April 19, 2021.

        7.       Trial pool date is May 3, 2021. Trial will take place in May or June, depending on

covid restrictions and the Court’s calendar.

                                                              BY THE COURT:

                                                              s/ Michael M. Baylson
                                                              MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 18\18-5623 Lontex Corp v Nike\18-5623 Order Re SJ.docx




                                                         2
